DETAILED ACTION
This office action is in response to applicant’s amendments and arguments dated 06/28/2022.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
In view of applicant’s amendment resolving the 112(b) issue, the details provided in the specification and the amendment to claim 17 that examiner has decided to withdraw the drawing objection. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The amendment to claim 17 has resolved the rejection of claim 17 under 35 USC 112(b) seen in the prior office action. Therefore, the prior rejection of claim 17 under 35 USC 112(b) has been withdrawn.

Claim 23 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 23 recites the limitation “rows of first ribs are deviated relative to the row of first ribs by half a pitch, and the second row of second ribs are disposed such that adjacent rows of second ribs are deviated relative to the second row of second ribs by half a pitch.” Pitch is considered to be based on some magnitude or scale and it is not clear as to what the scope of change of positioning of first ribs relative to second ribs that constitutes half a pitch.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 5 is/are rejected under 35 U.S.C. 10(a)(1) as being anticipated by Baba et al. US 20030111026 A1 (Baba).
Regarding claim 1, Baba discloses a cooling apparatus (Abstract, Figures 5-8) comprising: a coolant passage (35) provided in a device to be cooled (par [0045]), the coolant passage being configured in such manner that coolant passes through the coolant passage, wherein the coolant passage comprises a wall surface (11); a plurality of first ribs (60); and a plurality of second ribs (62), wherein the first ribs (60) protrude from the wall surface (11) toward inside of the coolant passage and extend in a first direction, the second ribs (62) protrude from the wall surface toward the inside of the coolant passage and extend in a second direction crossing the first direction (par [0048]), the first ribs (60) and the second ribs (62) extending in the first direction and the second direction respectively are disposed alternately when viewed in at least one direction of the second ribs (Figure 5 depicts where first ribs and second ribs cross each other and are arranged alternately in the normal view of the second ribs), and the first ribs and the second ribs are arranged on the wall surface on an exhaust side of an intake port passing member (First and second ribs are arranged in region C discussed in paragraphs [0024] and [0048] as arranged on the wall surface 11 of an exhaust side of an intake port passing member 22).
Regarding claim 5, Baba discloses the limitations of claim 1 as discussed previously, where Baba (Figure 5) further discloses wherein a longitudinal direction of the first ribs (60) and a longitudinal direction of the second ribs (62) are orthogonal to each other.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s)1-8 and 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hiyama et al. JP 2000205783 A (Hiyama) in view of Baba et al. US 20030111026 A1 (Baba).
Regarding claim 1, Hiyama (Figs. 1, 3 and 4, pars [0001, 0003, 0011, 0013, 0015, 0023-0024]) discloses a cooling apparatus comprising: a coolant passage provided in a device to be cooled, the coolant passage being configured in such manner that coolant passes through the coolant passage, wherein the coolant passage comprises a wall surface (22), a plurality of first ribs (1), and a plurality of second ribs (2), wherein the first ribs (1) protrude from the wall surface toward inside of the coolant passage and extend in a first direction, the second ribs (2) protrude from the wall surface toward the inside of the coolant passage and extend in a second direction crossing the first direction, and the first ribs and the second ribs extending in the first direction and the second direction respectively are disposed alternately when viewed in at least one direction of the second ribs.

    PNG
    media_image1.png
    526
    586
    media_image1.png
    Greyscale

Hiyama fails to disclose wherein the first ribs and the second ribs are arranged on the wall surface on an exhaust side of an intake port passing member.
Baba however discloses arranging first second ribs on a wall surface on an exhaust side (regions C and D) of on an intake port passage (20) (pars [0024, 0047-0048] and Figures 3-7).
It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the cooling rib arrangement seen in Hiyama on a wall surface on an exhaust side of an intake port passage as disclosed by Baba to function as a resistor against the flow of the cooling water to promote the formation of a turbulent flow. This brings about an effect of improving the abatement of heat in the exhaust and intake fan-shaped regions C and D as described by Baba in paragraph [0048] such that in the wider intake and exhaust fan-shaped regions D and C of the smaller heat loads in the partition wall 11, the heat abatement can be enhanced by a synergistic effect provided by decreasing the sectional area of the cooling passage to permit the flowing of the cooling medium at a higher speed and by an enhancement in heat transfer coefficient attributable to an increase in passage surface area and an increase in Reynolds number. Thus, it is possible to sufficiently suppress the propagation of heat to a main body of the cylinder head, whereby the heat-insulting layer 18 may be eliminated as discussed by Baba in paragraph [0053].
Regarding claim 2, Hiyama in view of Baba disclose the limitations of claim 1 as previously discussed, where Hiyama further discloses wherein an end of each first rib faces (1) an intermediate part of a corresponding one of the second ribs (2) in a longitudinal direction of the first ribs, and an end of each second rib (2) faces an intermediate part of 26243410.000151 a corresponding one of the first ribs (1) in a longitudinal direction of the second ribs (While claim 2 recites that each first and second rib face an intermediate part of the opposite rib it is understood by the examiner as seen in Figure 1 of the application that some outlier ribs will not face an intermediate part of an opposed rib. Therefore, the examiner considers the prior art to sufficiently anticipate the limitations of claim 2 provided the prior art discloses where a majority of the first and second ribs face an intermediate part of an opposed rib).
Regarding claims 3 and 4, Hiyama in view of Baba disclose the limitations of claims 1 and 2 as previously discussed, where Hiyama (par [0011, 0013, 0015, 0023-0024], Fig. 4 annotated above) further discloses wherein when viewed in a longitudinal direction of the first ribs (1), one of the second ribs (2) on a front side and another one of the second ribs on a rear side partially overlap each other, when viewed in a longitudinal direction of the second ribs, one of the first ribs on a front side and another one of the first ribs on a rear side partially overlap each other.
Regarding claims 5 and 6 Hiyama in view of Baba disclose the limitations of claims 1 and 2 as previously discussed, where Hiyama (Figs 3 and 4) further discloses wherein the longitudinal direction of the first ribs (1) and the 27243410.000151 longitudinal direction of the second ribs (2) are orthogonal to each other.
Regarding claims 7 and 8 Hiyama in view of Baba disclose the limitations of claims 1-4 as previously discussed, where Hiyama (Figs 3 and 4) further discloses wherein the longitudinal direction of the first ribs (1) and the longitudinal direction of the second ribs (2) are orthogonal to each other.
Regarding claim 21, Hiyama in view of Baba disclose the limitations of claim 1 as discussed previously, where Hiyama further discloses wherein the first ribs (1) and the second ribs (2) have rounded ends comprising a circular arc shape when viewed in a normal direction of the wall surface (22).
Regarding claims 22 and 23, Hiyama in view of Baba disclose the limitations of claim 1 as discussed previously, where Hiyama further discloses wherein the first ribs (1) are arranged at equal intervals along a longitudinal direction thereby forming a row of first ribs, the second ribs (2) are arranged at equal intervals along the longitudinal direction thereby forming a second row of second ribs, and the longitudinal direction of the second ribs are approximately orthogonal to the longitudinal direction of the first ribs; wherein the row of first ribs are disposed such that adjacent rows of first ribs are deviated relative to the row of first ribs by half a pitch, and the second row of second ribs are disposed such that adjacent rows of second ribs are deviated relative to the second row of second ribs by half a pitch (See annotated Figure 4 above).

Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hiyama et al. JP 2000205783 A (Hiyama) in view of Baba et al. US 20030111026 A1 (Baba) in view of Cardwell et al. US 20160018167 A1 (Cardwell).
Regarding claim 17, Hiyama in view of Baba disclose the limitations of claim 1 as discussed previously, where Hiyama in figures 1 and 13 and paragraph [0013] disclose where first and second ribs or protrusions (2A) are formed on opposed first and second wall surfaces.
Hiyama does not explicitly state wherein when viewed in a normal direction of a first wall surface, a first end of each first rib on the first wall surface and a first end of a corresponding one of the second ribs on a second wall surface overlap each other, and when viewed in a normal direction of the first wall surface, a second end of each second ribs on the first wall surface and a second end of a corresponding one of the first ribs on the second wall surface overlap each other. 
Cardwell (pars [0026-0028], figures 3-8) however discloses wherein first (60 in top surface 11) and second ribs (60 bottom surface 12)  wherein when viewed in a normal direction of a first wall surface (11), a first end (A) of each first rib on the first wall surface and a first end (B) of a corresponding one of the second ribs on a second wall surface (12) overlap each other (See annotated Fig.3 below), and when viewed in a normal direction of the first wall surface, a second end of each second ribs on the first wall surface and a second end of a corresponding one of the first ribs on the second wall surface overlap each other (par [0028] FIG. 2, each of the dimples 60 formed in the second major portion 12 may include a peripheral edge 61 that is substantially aligned with a peripheral edge 61 of a corresponding dimple 60 formed in the first major portion 11, where figure 8 depicts dimples with 60 opposed first and second ends formed on wall surface 11 such that both first and second ends of both first and second ribs overlap when aligned). 

    PNG
    media_image2.png
    618
    636
    media_image2.png
    Greyscale


It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to form the first and second ribs of Hiyama such that when viewed in a normal direction of a first wall surface, a first end of each first rib on the first wall surface and a first end of a corresponding one of the second ribs on a second wall surface overlap each other, and when viewed in a normal direction of the first wall surface, a second end of each second ribs on the first wall surface and a second end of a corresponding one of the first ribs on the second wall surface overlap each other provided Cardwell discloses in paragraphs [0030-0031] due to the manner in which the dimples 60 formed in the first major portion 11 are substantially aligned with the dimples 60 formed in the second major portion 12, the coupling surfaces 64 of the corresponding projections 55 may also be substantially aligned. The coupling surfaces 64 may be coupled to each other by any method known in the art such as brazing, welding, or bonding, as non-limiting examples. The coupling may be performed about an entirety of a perimeter of each of the coupling surfaces 64 to create a fluid tight seal between the corresponding projections 55, such that the coupling of the corresponding projections 55 extending from each of the first major portion 11 and the second major portion 12 creates a plurality of reinforcing structures 68 extending therebetween. Each of the reinforcing structures 68 may have a substantially hour-glass appearance due to the presence of the sloped portions 63, but it should be understood that the reinforcing structures 68 may have any shape without departing from the scope of the current invention. Because of the elongated elliptical shape of each of the dimples 60, each of the reinforcing structures 68 will have an elliptical cross-section as each of the reinforcing structures 68 extend between the first major portion 11 and the second major portion 12. The elongated elliptical cross-sectional shape of the reinforcing structures 68 advantageously allows for a fluid flowing through each of the tubes 40 to be divided to each side of each of the reinforcing structures 68 without undergoing a substantial pressure drop due to the shape and curvature of the leading edge of each of the reinforcing structures 68 being somewhat pointed and oriented in a direction extending along a longitudinal axis of each of the tubes 40.

Response to Arguments
The objections to the drawings and prior rejection of claim 17 under 35 USC 112(b)  have been withdrawn and therefore the applicant’s arguments addressed to these points are moot. Applicant’s arguments addressed to the prior art are solely addressed to newly added amendments to independent claim 1, which have not been addressed in a prior office action. Therefore, the examiner considers the above office action to provide the official response to all arguments addressed to newly added claim amendments.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
KR 20150116366 A discloses overlapping first and second ribs in on opposed wall surfaces in an intake port passage.
US 20050229875 A1 discloses intermediate webs formed on an exhaust side of an intake port passage.
WO 2017203143 A1 discloses crossing ends of first and second ribs located on exhaust side of intake port passage member in figures 2 and 3.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A KESSLER whose telephone number is (571)270-0568. The examiner can normally be reached Monday - Friday 8 - 5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay M Low can be reached on (571) 272 - 0142. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL A KESSLER/Examiner, Art Unit 3747